COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  NOBLE CAPITAL VENTURE FUND,                                   No. 08-22-00208-CV
  LLC; TXPLCA, LLC; AND NOBLE                     §
  CAPITAL VENTURES, LLC,                                          Appeal from the
                                                  §
                       Appellants,                               98th District Court
                                                  §
  v.                                                          of Travis County, Texas
                                                  §
  REVELRY ON THE BOULEVARD,                                  (TC# D-1-GN-21-003474)
  LLC; REVELRY KITCHEN AND BAR,                   §
  LLC; 1901 S. LAMAR LLC D/B/A
  CORNER BAR; LOCHRIE                             §
  INVESTMENTS, LLC; AND
  JONATHAN LOCHRIE,                               §

                         Appellees.               §

                                         O R D E R

       The Court GRANTS the Appellants’ second motion for extension of time within which to

file the brief until January 11, 2023. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANTS’ BRIEF WILL BE ENTERTAINED BY THIS COURT.

       It is further ORDERED that the Hon. William A. Broocks, the Appellants’ attorney,

prepare the Appellants’ brief and forward the same to this Court on or before January 11, 2023.

       IT IS SO ORDERED this 21st day of December, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.